Citation Nr: 0420252	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-03 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for seborrheic 
dermatitis, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a skin disability, 
to include folliculitis, and chronic intertrigo with 
pseudoacanthosis nigricans.

3.  Entitlement to service connection for a stomach 
disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a shoulder 
disability.

7.  Entitlement to service connection for a joint disability.

8.  Entitlement to service connection for disability 
exhibited by low blood pressure.

9.  Entitlement to service connection for residuals of 
exposure to fumes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968 and again from December 1990 to September 1991.  The 
veteran served in the Southwest Asian theatre of operations 
from January 19, 1991 to August 27, 1991.

This case comes before the Board of Veterans' Affairs (the 
Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, and a September 2000 rating decision of 
the VA RO in San Juan, Puerto Rico.

The Board Remanded this matter in September 2003 for the 
purpose of curing specified procedural defects.  The matter 
has been returned for further appellate consideration.

Finally, the Board notes that this appeal initially included 
the issues of whether new and material evidence was submitted 
to reopen the claims for service connection for headaches and 
service connection for PTSD, entitlement to an increased 
evaluation for hearing loss of the right ear, and entitlement 
to service connection for disability exhibited by abnormal 
testosterone levels.  The Board in a March 5, 2003 decision 
considered those issues.  Accordingly, those issues are no 
longer the subject of appellate consideration.


FINDINGS OF FACT

1.  Under the criteria in effect before August 30, 2002, the 
veteran's seborrheic dermatitis has not been manifested by 
symptoms of constant exudation or itching, extensive lesions, 
or marked disfigurement.

2.  Under the criteria in effect from August 30, 2002, the 
veteran's seborrheic dermatitis does not cover 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; resulted in systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more; or resulted in disfigurement 
of the head, face or neck.

3.  The medical evidence of records fails to show that the 
veteran's pseudoacanthosis nigricans, folliculitis, or 
intertrigo had their onset in service or are related to his 
service-connected seborrheic dermatitis.

4.  The veteran served in the Southwest Asia theater of 
operations from January 19, 1991 to August 27, 1991.

5.  A preponderance of the evidence is against a finding that 
the veteran currently suffers from a disability of the 
stomach, neck, back, shoulder, or joints, a disability 
manifested by low blood pressure, or a disability stemming 
from the residuals of exposure to fumes that is related to 
his periods of service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
seborrheic dermatitis are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Codes 7806, 7813 (2002), Diagnostic Codes 7800, 7806, 7813 
(2003).

2.  A skin disability, other than seborrheic dermatitis, was 
not incurred or aggravated by military, nor is it secondary 
to a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

3.  A stomach disability was not incurred in or aggravated by 
military service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).

4.  A neck disability was not incurred in or aggravated by 
military service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).

5.  A back disability was not incurred in or aggravated by 
military service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).

6.  A shoulder disability was not incurred in or aggravated 
by military service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).

7.  A joint disability was not incurred in or aggravated by 
military service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).

8.  A disability exhibited by low blood pressure was not 
incurred in or aggravated by military service, nor is it due 
to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

9.  A disability stemming from the residuals of exposure to 
fumes was not incurred in or aggravated by military service, 
nor is it due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The Board observes that the notice required by 38 U.S.C.A. § 
5103(a) must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the initial 
AOJ decisions on the issues on appeal were made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, the veteran's substantially complete 
claim for service connection for a skin disorder was received 
as of January 1995.  Thereafter, by a April 1997 rating 
decision, the RO adjudicated the claim.  Only after that 
rating decision was promulgated did the RO, in a letter sent 
in June 2002, provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
for an increased ratings, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Yet during the course of his appeal, 
the veteran was also sent a notice of rating decision in 
April 1997, a statement of the case  (SOC) in February 1999, 
a development letter in October 2001, a Supplemental 
Statement of the Case (SSOC) in May 2002, a development 
letter in May 2003, a Board remand in September 2003, and an 
SSOC in February 2004.  All these actions and documents - 
collectively - listed and/or discussed the evidence 
considered, the legal criteria for determining whether the 
veteran's claim could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing the veteran of the information and evidence 
necessary to substantiate his claim.

With regard to his claim for service connection for a skin 
disability (other than seborrheic dermatitis), a disability 
of the stomach, neck, back, shoulder, or joints, a disability 
manifested by low blood pressure, or a disability stemming 
from the residuals of exposure to fumes, the RO adjudicated 
the claim in September 2000.  The veteran was subsequently 
given notice of what information and evidence he needed to 
substantiate his service connection claim, as well as what 
information and evidence he had to submit, what information 
and evidence would be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  This notice was provided in June 
2002.  However, the record shows that the veteran was 
furnished a development letter in July 1996, a development 
letter in April 1999, a development letter in July 2000, a 
notice of rating decision in September 2000, an SOC in 
October 2001, a development letter in October 2001, a Board 
remand in September 2003, and an SSOC in February 2004.  
These documents, when taken as a whole, apprised the veteran 
of the criteria used to examine his claim for service 
connection, listed and/or discussed the evidence considered, 
and analyzed the facts/evidence as they applied to the 
criteria.  Again, the veteran was clearly apprised of the 
information and evidence necessary to substantiate his claim.

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letter provided to the veteran in June 2002 
was not given prior to the first AOJ adjudication of the 
claims on appeal, the notice was provided by the AOJ prior to 
its reconsideration of the veteran's claims in the February 
2004 supplemental statement of the case, and the content of 
the notice letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the claims would not be 
prejudicial error to the claimant.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed private and VA 
medical records, written statements from the veteran, and 
written statements from private health care providers.  The 
veteran has not indicated that there are any outstanding 
records pertinent to his claim.  

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows the veteran has been afforded a VA dermatology 
examination for the purpose of determining the nature and 
severity of his service-connected seborrheic dermatitis as 
well as the etiology of his other skin problems.  He was also 
afforded a VA general medical examination for the purpose of 
confirming the existence , and if necessary the etiology, his 
claimed disabilities of the stomach, neck, back, shoulder, 
joints, and cardiovascular system (claimed as a disability 
manifested by low blood pressure).

Further, the Board has engaged in its own review and 
development of the appeal and obtained evidence in connection 
with this development.  This evidence was considered by the 
AOJ in its February 2004 SSOC.

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  Aspects of this appeal 
have been pending for over nine years.  There would be no 
possible benefit to remanding any of the claims, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Analysis

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the CAVC has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  

The veteran's service-connected skin disability has been 
evaluated as 10 percent disabling under Diagnostic Code 7813, 
Dermatophytosis.  The criteria for evaluating disabilities of 
the skin were revised on August 30, 2002.  Dermatophytosis 
was evaluated under the criteria for rating dermatitis or 
eczema (Diagnostic Code 7806).  

Under the former criteria of Diagnostic Code 7806, skin 
disability is rated as noncompensable when there is slight, 
if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
warranted when there is exfoliation, exudation or itching 
that involves an exposed surface or an extensive area.  The 
next higher rating of 30 percent is assigned where exudation 
or itching is constant, or where there are extensive lesions 
or marked disfigurement.  The highest rating of 50 percent is 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or the 
disorder is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Further, prior to August 30, 2002, disfiguring scars of the 
head, face, and neck (Diagnostic Code 7800) resulted in a 
noncompensable rating when slight. Moderate disfiguring scars 
resulted in a 10 percent rating.  For a 30 percent 
evaluation, disfiguring scars of the head, face, and neck had 
to be severe, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  For a 50 
percent rating, there had to be complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.

Effective from August 30, 2002, Diagnostic Code 7813 
instructs that dermatophytosis should be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  

The new provisions of Diagnostic Code 7800 (Disfigurement of 
the head, face, or neck )are as follows:

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
three or more features or paired sets of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips), or; with six or more 
characteristics of disfigurement      80

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with four or five characteristics of 
disfigurement 			      50

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with two or three characteristics of 
disfigurement			      30

With one characteristic of disfigurement 
		      10

Note (1):The 8 characteristics of 
disfigurement, for purposes of evaluation 
under § 4.118, are: 
Scar 5 or more inches (13 or more cm.) in 
length. 
Scar at least one-quarter inch (0.6 cm.) 
wide at widest part. 
Surface contour of scar elevated or 
depressed on palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.). 
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle 
under DC 6207 (loss of auricle) and 
anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 
(anatomical loss of one eye), as 
appropriate. 

Note (3): Take into consideration 
unretouched color photographs when 
evaluating under these criteria.

Diagnostic Code 7801 states that scars, other than head, 
face, or neck, that are deep or that cause limited motion, 
are to be rated as follows: 

Area or areas exceeding 144 square inches 
(929 sq.cm.)						
	40 
Area or areas exceeding 72 square inches 
(465 sq. cm.)						
		30 
Area or areas exceeding 12 square inches 
(77 sq. cm.) 						
		20 
Area or areas exceeding 6 square inches 
(39 sq. cm.)						
		10

Note (1): Scars in widely separated 
areas, as on two or more extremities or 
on anterior and posterior surfaces of 
extremities or trunk, will be separately 
rated and combined in accordance with 38 
C.F.R. § 4.25.

Note (2): A deep scar is one associated 
with underlying soft tissue damage.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: 

Area or areas of 144 square inches (929 
sq. cm.) or greater 					
	10

Note (1): Scars in widely separated 
areas, as on two or more extremities or 
on anterior and posterior surfaces of 
extremities or trunk, will be separately 
rated and combined in accordance with 38 
C.F.R. § 4.25.

Note (2): A superficial scar is one not 
associated with underlying soft tissue 
damage.

Diagnostic Code 7803 provides that unstable, superficial 
scars are to be evaluated as 10percent disabling.  Note (1): 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent rating.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on the 
amputation rule.)

Diagnostic Code 7805 provides for rating scars on limitation 
of function of the affected part.

Under Diagnostic Code 7806, the criteria for evaluating 
dermatitis or eczema is now rated as follows:

More than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12-month period 		
			      60

20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, 
or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period       30

At least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month period	
		      10

Less than 5 percent of the entire body or 
less than 5 percent of exposed areas 
affected, and; no more than topical 
therapy required during the past 12-month 
period 							       
0

Or rate as disfigurement of the head, 
face, or neck (DC 7800) or scars (DC's 
7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant 
disability.

The veteran contends that his service-connected skin 
disability (seborrheic dermatitis of the scalp, neck and 
ears) is not adequately evaluated.  He maintains that he 
experiences significant itching and exudation, which results 
in bleeding.  He also states that his skin disability is 
disfiguring.

Medical records from Bronx VA Medical Center (VAMC) and Ponce 
VAMC have been associated with the claims folder.  Dated 
between February 1992 and January 2002, those records show 
that the veteran received treatment for multiple skin 
problems including, but not limited to, seborrheic 
dermatitis, folliculitis, and acanthosis nigricans.  A March 
1992 consultation report shows that the veteran was examined 
for complaints of a rash of the scalp.  The examiner 
indicated that there was erythema, light scaling, and 
excoriation of the scalp.  Several medications were 
prescribed.  An April 1995 report noted the presence of 
lichenfied excoriated eczematous plaques on the back of the 
veteran's neck and scalp and eczematous plaques behind both 
ears. 

A statement from J. Cannizzaro, M.D., dated in February 2000 
was received in support of the veteran's claim for an 
increased evaluation.  Dr. Cannizzaro noted that the veteran 
complained of an itchy scalp and an "exfoliactive lesion" 
that was increasing in area.  He said the lesion on the 
veteran's scalp was approximately 3cm in diameter and tender.

Also for consideration are the findings of VA dermatology 
examinations conducted in January 1996, August 2000, and May 
2003.  At his January 1996 dermatology examination, the 
veteran complained of a rash on his scalp and behind his left 
ear.  He reported itching behind his left ear and in the 
axillae.  Both axillae had linear elevated acanthosis 
lesions.  There was an 8cm elevated thickened lesion found in 
the occipital crease.  There was a 1cm-elevated lesion at the 
left parietal that was erythematous and scaling.  There was 
also "thickened HCM.  Purple colored elevated scar 
irregularly elevated about 3.5cm in length."

At his August 2000 examination, the veteran gave a history of 
a skin rash of the scalp, abdomen, axillae, groin, and anus.  
He said he treated his rash with creams and shampoos.  He 
complained of itching.  There was excoriation on the scalp 
and temples.  There were erythematous papules on the buttocks 
and abdomen.  There were hyperpigmented patches on the 
axillae and groin.  There were no indications of ulceration, 
exfoliation, crusting, or associated systemic or nervous 
manifestations.  The diagnoses were seborrheic dermatitis, 
folliculitis on the abdomen and buttocks, and chronic 
interigo with Pseudo-acanthosis Nigricans.  The examiner 
noted that the lesions of the abdomen, buttocks, axillae, and 
groin were not related to the seborrheic dermatitis.

At his May 2003 examination, the veteran complained of severe 
itching.  He said shampoos and creams provided some relief.  
He stated that he used the shampoo once a week and the cream 
twice a day.  He denied any side effects.  There were several 
scattered lichenified papules 2 to 3 mm in size on the 
occipital area.  There was a lichenfied small plaque, which 
was 1 cm in diameter, on the nape of the neck.  There were no 
lesions on the eyebrow, face, or ears.  There was no visible 
or palpable skin loss.  There was also no gross distortion, 
asymmetry, or disfigurement.  The diagnosis, in pertinent 
part, was that the veteran's seborrheic dermatitis was not 
active.  However, the examiner noted that the veteran's 
seborrheic dermatitis was chronic and could have periods of 
exacerbation and remission.  He said the condition appeared 
to be well controlled by the shampoo and would probably 
worsen if he stopped using the shampoo.  The examiner 
remarked that the lichenfied lesions on the veteran's scalp 
could have been caused by an underlying neuropsychiatric 
problem.

Based on the above evidence, the Board finds that a rating in 
excess of the 10 percent evaluation currently assigned for 
the veteran's seborrheic dermatitis is not warranted.  The 
evidence does not show that the symptoms of the veteran's 
service-connected skin disability more closely approximate 
the criteria for the next higher rating, of 10 percent, under 
the old or new rating criteria.  The evidence fails to show 
that the veteran's clinical disability picture is productive 
of severe disfigurement, or marked and unsightly deformity of 
the eyelids, lips, or auricles.  There are also no findings 
that the seborrheic dermatitis, which affects the scalp, 
neck, and ears, causes visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears, (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement demonstrated.  
Further, constant exudation or itching or extensive lesions 
have not been demonstrated.  There is no evidence that the 
service-connected skin disability covers 20 to 40 percent of 
the exposed areas affected, or that the veteran takes any 
kind of corticosteroid medication to control his condition.  
All of the veteran's therapy has been topical.  Finally, at 
the time of his May 2003 examination, there was no evidence 
that the service-connected skin disability resulted in 
superficial scars that were unstable and/or painful, or that 
there was any limitation of function.  While this examination 
noted that the condition was asymptomatic, but may have 
periods of exacerbation, it was also noted that it could be 
controlled by medicated shampoo.  

Therefore, the Board finds that the symptoms of the veteran's 
seborrheic dermatitis more nearly approximate the criteria 
for the 10 percent rating that is currently in effect.  The 
veteran's seborrheic dermatitis does not warrant a higher 
disability evaluation.  The Board is cognizant of the United 
States Court of Appeals for Veterans Claims (CAVC) decision 
in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), which 
held that a separate evaluation could be assigned for 
symptomatic, residual scarring without violating the pyramid 
rule of 38 C.F.R. 4.14.  However, as discussed above, there 
is no showing of symptomatic scarring, significant 
neurological deficit or other findings warranting a separate 
compensable evaluation.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected skin 
disability and there is no objective evidence of marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.

Service connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "Generally, 
to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Skin Disorder other than Seborrheic Dermatitis

The veteran asserts that he should be service-connected for 
all his skin problems and not just seborrheic dermatitis.  He 
argues that all his skin problems including folliculitis, 
chronic intertrigo, and pseudoacanthosis nigricans are 
related to his active service.  Alternately, he contends that 
his diagnosed folliculitis, chronic intertrigo, and 
pseudoacanthosis nigricans are etiologically related to his 
service-connected seborrheic dermatitis. 

Service medical records show that the veteran was seen for 
complaints of a skin rash in August 1991.  At his September 
1991 service separation examination, he was noted to have red 
macular lesions on his scalp with scaling.  The diagnosis was 
seborrhea.  There are no findings of complaints, treatment, 
or diagnosis of any other skin rash including folliculitis, 
chronic interigo, or acanthosis nigricans.

Medical records from Bronx VAMC and Ponce VAMC dated from 
February 1992 to January 2002 show that the veteran received 
treatment for multiple skin problems.  A March 1992 
consultation report shows that the veteran was examined for 
complaints of a rash of the scalp.  The examiner indicated 
that there was erythema, light scaling, and excoriation of 
the scalp.  The assessment was seborrheic dermatitis.  An 
April 1995 report noted the presence of multiple skin 
complaints, and that the veteran was diagnosed as 
folliculitis/furunculous, dermatitis, and acanthosis 
nigricans.  Acanthosis nigricans was diagnosed again in May 
and June 1995.  In May 1998, the veteran received treatment 
for folliculitis.  None of the records, however, related 
these skin problems to the veteran's active service.

In his February 2000 letter, Dr. Cannizzaro indicated that he 
treated the veteran in November 1999 for a "right foot skin 
affection."  No reference was made to the veteran's active 
service.  He also made no comment as to the etiology of the 
right foot skin problem.

At his January 1996 dermatology examination, the veteran was 
diagnosed as having multiple skin problems, to include 
acanthosis nigrican and an epidural inclusion cyst.  
Folliculitis of the abdomen and buttocks and chronic interigo 
with pseudo-acanthosis nigricans were diagnosed at the 
veteran's August 2000 examination.  In this regard, the 
examiner noted that the lesions on the veteran's abdomen, 
buttocks, axillae, and groin were of a different etiology 
than his seborrheic dermatitis.  He said "they are different 
skin disorders."

At his May 2003 examination, the veteran was diagnosed as 
having neurodermatitis, lichen simplex chronicus on the 
scalp, nape of neck, and feet, pseudoacanthosis nigricans, 
tinea pedis, tinea unguim, and inflammatory hyperpigmentation 
of the buttocks.  The examiner stated there was no current 
evidence of interigo or folliculitis.  Nevertheless, even if 
those conditions were present, the examiner indicated that 
there was relationship between folliculitis and interigo with 
seborrheic dermatitis.  The examiner also remarked that there 
was no relationship between the veteran's seborrheic 
dermatitis and his pseudoacanthosis nigricans.

The Board has thoroughly reviewed the evidence of record and 
finds that service connection is not warranted for a skin 
disability (other than seborrheic dermatitis) including 
folliculitis, chronic intertrigo, and pseudoacanthosis 
nigricans.  As noted above, the only skin rash disability 
identified during the veteran's active service was his 
service-connected seborrheic dermatitis.  There is also no 
credible medical evidence linking the veteran's folliculitis, 
interigo, or pseudoacanthosis nigricans with his active 
service or his service-connected seborrheic dermatitis.  On 
the contrary, two VA examiners have stated that the veteran's 
diagnosed folliculitis, interigo, or pseudoacanthosis 
nigricans are individual skin disabilities that are not 
related to the veteran's service-connected seborrheic 
dermatitis.  Since skin problems have been attributed to 
diagnosed disability, the provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 are inapplicable.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Disability of the Stomach, Neck, Back, Shoulder, or Joints, a 
Disability Manifested by Low Blood Pressure, or a Disability 
Stemming from the Residuals of Exposure to Fumes

The veteran argues that he suffers from disabilities of the 
stomach, neck, back, shoulder, joints, and a disability 
manifested by low blood pressure as a result of his active 
service in the Southwest theater of operations during the 
Persian Gulf War.  He also asserts that he suffers from a 
disability stemming for his exposure to toxic fumes while 
serving in the Gulf.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 
(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

The claims file reflects that the veteran served in the 
Southwest Asia theater of operations from January 19 ,1991 to 
August 27, 1991.  Thus, he is a "Persian Gulf veteran" by 
regulation (i.e., had active military service in the 
Southwest Asia theater of operations during the Gulf War).  

Service medical records show no complaint or finding of any 
gastrointestinal, neck, back, shoulder, or joints disability.  
There are also no findings relating to abnormally low blood 
pressure or a disability stemming from the veteran's exposure 
to fumes in service.  Post-service medical records from the 
Bronx and Ponce VAMC are also devoid of any findings of a 
disability of the stomach, neck, back, shoulders, or the 
cardiovascular system (to include low blood pressure).  VA 
orthopedic and neurological examinations conducted in January 
1996 were essentially normal.  

The veteran was afforded a general medical examination 
conducted in May 2003.  There were no pathologic findings of 
the neck.  His blood pressure on three readings was 150/90, 
150/94, and 150/95.  His heart was normal.  The veteran had a 
soft, depressable abdomen.  There was mild heptosplenomegaly.  
X-rays and an MRI report were noted to have shown a fatty 
liver.  The veteran's muscles, joints, and bones were all 
normal.  Diagnoses included chronic hepatocellular disease 
with nodular hepatic lesion.  

In the absence of any clinical findings or objective evidence 
indicating that the appellant has any signs or symptoms 
indicating the presence of a disability of the stomach, neck, 
shoulders, or back, a disability manifested by low blood 
pressure, or a disability stemming from exposure to fumes, 
the Board is unable to identify a basis to grant service 
connection for the same, either as being due to an 
undiagnosed illness related to the Persian Gulf War or as 
having been incurred in service.  While the veteran has liver 
disease, this has not been associated with his period of 
active service by any competent authority.  There was no 
showing of liver disease in service or for many years after 
active service.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claims of 
entitlement to service connection for a disability of the 
stomach, neck, shoulders, or back, a disability manifested by 
low blood pressure, or a disability stemming from exposure to 
fumes due to an undiagnosed illness.  Instead, he has only 
offered his own rather general arguments to the effect that 
he has disabilities of the stomach, neck, shoulders, and 
back, a disability manifested by low blood pressure, and a 
disability stemming from exposure to fumes, which are due to 
an undiagnosed illness related to the Persian Gulf War.  It 
is noted that the appellant has not shown, nor claimed, that 
he is a medical expert, capable of rendering medical 
opinions.  Therefore, his opinion is insufficient to 
demonstrate that he has a disability of the stomach, neck, 
shoulders, or back, a disability manifested by low blood 
pressure, or a disability stemming from exposure to fumes 
that are either due to an undiagnosed illness related to the 
Persian Gulf War or that had their origin in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).




ORDER

Entitlement to an increased evaluation for seborrheic 
dermatitis, currently rated as 10 percent disabling, is 
denied.

Entitlement to service connection for a skin disability, to 
include folliculitis, and chronic intertrigo with pseudo-
acanthosis nigricans, is denied.

Entitlement to service connection for a stomach disability is 
denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a shoulder disability 
is denied.

Entitlement to service connection for a joint disability is 
denied.

Entitlement to service connection for disability exhibited by 
low blood pressure is denied.

Entitlement to service connection for residuals of exposure 
to fumes is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



